DETAILED ACTION
		Response to Amendment
 The amendment filed on 08/03/2022 has been entered and considered by Examiner. Claims 1, 2, 4-7, 9-11, 14-15, 19, and 21-28 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Jones on 08/05/2022.
The application has been amended as follows:
	Title: -- METHOD AND SYSTEM FOR IMAGE-BASED POSITIONING AND MAPPING FOR A ROAD NETWORK UTILIZING OBJECT DETECTION-- 
Allowable Subject Matter
Claims 1, 2, 4-7, 9-11, 14-15, 19, and 21-28 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Zavoli disclose a method for determining a geographical location and orientation of a vehicle travelling through a road network (fig. 1, 3, 5, 7, 9; [0044], “the vehicle position determination logic receives input from each of the sensors, and other components, to calculate an accurate position (and bearing if desired) for the vehicle, relative to the coordinate system of the digital map”), the method comprising: 
obtaining, from one or more cameras associated with the vehicle travelling through the road network, a sequence of images reflecting an environment of the road network on which the vehicle is travelling ([0016], “In some embodiments, a camera or sensor in the car can be used to produce, dynamically in real time, images of the vicinity of the vehicle”), 
wherein each of the images has an associated camera location at which the image was recorded ([0050], “The navigation system can also estimate a current heading, and hence define the position and heading of the scene that is built up by the sensor”), 
wherein one or more of the camera locations are different [0082]; 
generating, using at least some of the obtained images and the associated camera locations (fig. 1-10; [0048], “The sensed scene is then compared with a corresponding map­specified 2D or 3D scene or sequence of scenes, as retrieved from the map database”), 
a local map representation representing an area of the road network on which the vehicle is travelling (fig. 3, 5, 7, 9; [0015], “an embodiment uses object characterization, a system is provided which (a) extracts raw object data from the sensor­gathered or raw data; (b) extracts characteristics from those raw objects”),
comparing the generated local map representation with a section of a reference map (fig. 3, 5, 7, 9; [0015], “... and (c) compares those characteristics with the characteristics that are stored in the map to help provide a more accurate estimate of the vehicle position”), 
the reference map section covering the area of the road network on which the vehicle is travelling (fig. 3, 5, 7, 9; [0056], “If the system knows the type of sensor(s) in the vehicle, the location of the sensor on the vehicle (for example its height above ground, and its orientation with respect to center front and level of the vehicle), and the location and orientation estimates of the vehicle, then it can compute a scene of the objects contained in the map that serves to replicate the scene captured by the sensor in the vehicle. The scenes (including the objects) from the two sources can be placed in the same coordinate reference system for comparison or matching purposes"; claim 2, "estimating the vehicle's position and orientation together with an estimate of the accuracy of that positional estimate; and retrieving from the map database object data for any objects that fall within the accuracy estimate centered on the estimated object position”); and 
determining, based on the comparison, the geographical location and orientation of the vehicle within the road network ([0084], “If there is one, then accept this as the sensor-matched object. Pass its coordinates, characteristics and attribution along to the application requesting such information for example to update/refine the vehicle's position and orientation”).
	Moeglein discloses the generating including aggregating two or more of the obtained images together to form the local map representation [0154, 0191];
	However, all cited prior arts of record fail to disclose in claims 1, 15, and 19, “… obtaining, from one or more cameras associated with the  vehicle travelling through the  road network, a sequence of images reflecting an environment of the road network on which the vehicle is travelling, wherein each of the images has an associated camera location at which the image was recorded, wherein one or more of the camera locations are different; generating, using at least some of the obtained images and the associated camera locations, a local map representation representing an area of the road network on which the vehicle is travelling, the generating including aggregating two or more of the obtained images together to form the local map representation; comparing the generated local map representation with a section of a reference map, the reference map section covering the area of the road network on which the vehicle is travelling; processing at least some of the images to perform a segmentation, a result of the segmentation being that each pixel of the processed images 1s allocated at least a probability value that the pixel represents a lane marking in the environment; processing at least some of the images of the sequence of images to generate a road image representing an area of the road network within which the vehicle is travelling, wherein the pixel value for each pixel in the road image 1s based on the allocated probability values of the corresponding pixels in the images used to generate the road image; processing the road image to detect and classify one or more lane marking objects within the image, wherein the one or more lane marking objects represent lane markings on one or more roads depicted in the road image; and processing the road image using the detected and classified lane marking objects to determine the location and geometry of the lane markings represented by the one or more lane marking…” (and similar limitations); and all cited prior arts of record further fail to disclose in claim 21 “… obtaining, from one or more cameras associated with a vehicle travelling through a road network, a sequence of images reflecting an environment of the road network on which the vehicle is travelling, wherein each of the images has an associated camera location at which the image was recorded, wherein one or more of the camera locations are different; generating, using at least some of the obtained images and the associated camera locations, a local map representation representing an area of the road network on which the vehicle is travelling, the generating including aggregating two or more of the obtained images together to form the local map representation; comparing the generated local map representation with a section of a reference map, the reference map section covering the area of the road network on which the vehicle is travelling; performing a pixel wise segmentation on the images, the pixel wise segmentation resulting in each pixel being allocated an object class or object class vector indicating a probability of each object class for that pixel; processing at least some of the images to detect one or more lane marking objects based at least in part on the object classes or object class vectors; and generating, using the one or more lane marking objects, a lane marking observation for inclusion into the local map representation.”
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642